DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (US 6,442,363 B2).
Regarding claim 6, Chae et al., herein Chae, discloses a print apparatus (fig. 7) comprising: a photoconductive surface (20); a liquid print agent supply source (30) to supply liquid print agent comprising a carrier fluid and charged colorant particles (color pigment and carrier liquid, e.g. Norpar; c. 4, ll. 1-3) to the photoconductive surface (20);WO 2018/149484PCT/EP2017/053302 14a carrier fluid transfer apparatus (41) in contact with the photoconductive surface (20) and to exchange carrier fluid (Norpar) with the 
Regarding claim 7, Chae discloses wherein the controller is to further control, based on the mode of operation, one or more of a supply of carrier liquid (Norpar) to the carrier fluid transfer roller (based on the mode, at least supply of carrier liquid from pump 87 to roller 41 is controlled; c. 7, ll. 57-60), and an electric charge on the carrier fluid transfer roller.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-4, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 6,442,363 B2).
Regarding claim 1, Chae discloses a method comprising: during a print cycle (development mode) of a print apparatus (fig. 7), applying a liquid print agent comprising a carrier fluid (color pigment and carrier liquid, e.g. Norpar; c. 4, ll. 1-3) to a photoconductive surface (20), and reducing a proportion of the carrier fluid (Norpar) in the liquid print agent on the photoconductive surface (20) at a first location (at roller 41) by removably collecting a portion of the carrier fluid from the liquid print agent applied to the photoconductive surface (during a development mode, a proportion of carrier fluid in the liquid print agent on belt 20 is reduced by removably collecting a portion of the carrier fluid with roller 41; c. 4, ll. 19-22).
Regarding claims 2-4, Chae discloses wherein the first location (at roller 41) is between a second location (at development unit 30) at which, in print cycle, liquid print agent is applied to the photoconductive surface (20) to form a liquid print agent pattern (at development unit 30, during a development mode, developer liquid is applied to belt 20 to form a pattern; c. 3, ll. 63-67) and a third location (at transfer unit 50)  at which the liquid print agent is transferred from the photoconductive surface (roller 41 is between a location of development unit 30 and transfer unit 50, at which developer liquid is transferred from belt 20; c. 3, ll. 47-49 and fig. 7); wherein removably collecting the portion of the carrier fluid comprises using a carrier fluid transfer roller (41) urged against the photoconductive surface (roller 41 collects 
Regarding claim 9, Chae discloses a carrier fluid transfer apparatus (40) comprising: a carrier fluid transfer roller (41) to exchange liquid print agent carrier fluid (Norpar) with a print apparatus surface (20); a carrier fluid supply mechanism (87) to supply carrier fluid to the carrier fluid transfer roller (41); a control mechanism (89) to selectively control a supply of carrier fluid from the carrier fluid supply mechanism (87) to the carrier fluid transfer roller (41) such that carrier fluid is supplied from the carrier fluid supply mechanism (87) to the carrier fluid transfer roller (41) when the carrier fluid transfer roller is to supply carrier fluid to the print apparatus surface (valve 89 controls a supply of Norpar from pump 87 to roller 41 such that Norpar is supplied from pump 87 to roller 41 when roller 41 is to supply Norpar to belt 20; c. 7, l. 57 – c. 8, l. 2), and not supplied when the carrier fluid transfer roller (41) is to remove carrier fluid from the print apparatus surface (during a development mode, roller 41 removes Norpar from belt 20; c. 4, ll. 19-22).
Regarding claims 11 and 13, Chae discloses the carrier fluid supply mechanism (40) comprises a carrier fluid control mechanism (89) to control an amount of carrier fluid on the carrier fluid transfer roller (valve 89 is appropriately controlled to adjust the quantity of sprayed Norpar; c. 7, ll. 60-62).  

However, Chae teaches a separate embodiment including a carrier fluid recirculation apparatus (70; fig. 6) arranged to collect removed carrier fluid (Norpar) from a carrier fluid transfer roller (63) and to supply the collected carrier fluid to the carrier fluid supply mechanism (recovery portion 70 collects Norpar from roller 63, which may be reused; c. 7, ll. 5-17); wherein the carrier fluid recirculation apparatus (70) comprises a filter (Norpar may be reused after a filtering process; c. 7, ll. 15-17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the embodiment of Chae with the recovery tank taught in a separate embodiment, to conserve carrier liquid by filtering and reusing it. In modifying the embodiment of Figure 7 of Chae with the recovery and recirculation embodiment of Figure 6, during a non-print cycle (after a warm-up mode and before a development mode is a non-print cycle) the removably collected portion of the carrier fluid would be added back to the photoconductive surface (20) at the first location (at roller 41), by spray nozzle 83 (fig. 7). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 6,442,363 B2) in view of Nomura et al. (JP 2010-185984 A).
Regarding claim 12, Chae discloses the invention as set forth above.
Although Chae teaches a recirculation apparatus (70) with a reservoir (71), Chae is silent on a blade.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Chae with a blade as taught in Nomura to improve the carrier liquid recovery by cleaning of the surface of a recovery roller.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,719,035 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader, and thus fully met by the claims of the patent.
Regarding claim 1, the patent recites a method comprising (claim 1): during a print cycle of a print apparatus, applying a liquid print agent comprising a carrier fluid to a photoconductive surface (c. 8, ll. 62-64, and reducing a proportion of the carrier fluid in the liquid print agent on the photoconductive surface at a first location (c. 8, 
Remaining claims 2-15 are similarly met.

Response to Arguments
Applicant's arguments filed 15 December 2020 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that Chae does not teach removably collecting a portion of the carrier fluid, then adding the same removably collected carrier fluid back to the photoconductive surface. Response, p. 6. However, in the embodiment of Figure 7, Chae discloses that a carrier fluid transfer roller (41) removably collects a portion of carrier fluid at a first location (at roller 41) from the liquid print agent applied to the photoconductive surface (during a development mode, a proportion of carrier fluid in the liquid print agent on belt 20 is reduced by removably collecting a portion of the carrier fluid with roller 41; c. 4, ll. 19-22). Instead of including a separate drying unit (40) and supply unit (62) of previous embodiments (Figs. 2-6), the embodiment of Figure 7 has a single unit with a drying roller (41) for removing carrier fluid and a spray nozzle (83) that supplies carrier fluid to the drying roller (41) before a developing operation (c. 8, ll. 18-23). Thus, carrier fluid is also added to the photoconductive surface at the first location (during a non-
Although the embodiment of Figure 7 is silent on recirculating the same removed carrier fluid, the embodiment of Figure 6 teaches that carrier fluid on a supply roller (63) may be filtered and reused (c. 7, ll. 15-17). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the embodiment of Figure 7 with the recovery and recirculation of the embodiment of Figure 6, to conserve carrier liquid by filtering and reusing it. 
Applicant further argues that since heating roller 43 evaporates NORPAR, then “the NORPAR portion that is removed from the belt is not added back to the belt” but is “simply evaporated.” Response, p. 7. However, in the embodiment of Figure 7, roller 41 functions as both a carrier liquid removal means (roller 41 functions as a drying roller during a print cycle, as described in the other embodiments; c. 4, ll. 19-22) and carrier liquid supply means (before a print cycle, spray nozzle 83 sprays carrier liquid onto roller 41 to appropriately wet roller 41 and belt 20; c. 7, ll. 57-60 and c. 8, ll. 3-9). The embodiment of Figure 6 teaches that NORPAR on the circumferential surface of NORPAR supply roller 63 (c. 5, ll. 8-10) is received by NORPAR bath 64, recovered to NORPAR recovery tank 71, and then may be reused after a filtering process (c. 7, ll. 12-17). In modifying the single supply and removal means (41, 83) of Figure 7 with the filter and reusing means of Figure 6, one of ordinary skill in the art would have known to add the bath (64), recovery tank (71), and filtering process (c. 7, ll. 12-17) to the supply means (41) of Figure 7, to decrease cost and waste by conserving carrier liquid.

Applicant does not argue the double patenting rejection of claims 1-13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852